DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-10 & 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa et al. U.S. Pub. 2020/0266495 in view of Hoshiba U.S. Pub. 2011/0177392.
With respect to claims 1 & 9, Takezawa teaches a lead acid or lead carbon battery (lead acid battery; [0022]), comprising: a casing comprising an acid electrolyte (the lead acid battery houses includes a battery container [0044], and the electrolyte is sulfuric acid [0038]); a cathode comprising a lead oxide active material (PbO2; [0033]) , and a non-fibrous separator (microporous film; [0036]) having a thickness of about 0.005 to about 1.5 mm (separator with a thickness of 0.2mm; [0066]) disposed between and in contact with at least a portion of both the anode and the cathode (separate placed between electrodes; [0066]), wherein the anode, cathode, and non-fibrous separator are at least partially immersed in the acid electrolyte (the sulfuric acid electrolyte; [0038]).  With respect to claims 2 & 10, the non-fibrous separator comprises a polyvinyl chloride, a polyolefin, a non-fiber glass, or a combination thereof (polyolefins such as polyethylene or polypropylene; [0036]).  With respect to claim 7, the acid comprises sulfuric acid [0038].   
Although Takezawa teaches a conductive agent carbonaceous material, such as carbon black [0027]), the reference does not teach or that the anode comprises an electrically conductive carbon active material (claims 1 & 9); a sealed casing (claim 1); the electrically conductive carbon comprises activated carbon, template derived carbon, carbide derived carbon, carbon black, a graphite, carbon nanotubes, carbon nanofibers, graphene, graphene oxide, or a combination thereof (claims 5 & 13); the anode further comprises a poly(vinylidene fluoride) binder (claims 6 & 14); the electrode assembly has a cell density of about 10 to about 90 W-h/kg, a cell porosity of about 10% to about 80%, or a combination thereof (claims 8 & 15).
 Hoshiba teaches that it is well known in the art to employ a lead acid battery comprising an anode with electrically conductive carbon active material (carbon active material in the anode; [0077]- [0078]; claims 1 & 9); the electrically conductive carbon comprises activated carbon, template derived carbon, carbide derived carbon, carbon black, a graphite, carbon nanotubes, carbon nanofibers, graphene, graphene oxide, or a combination thereof (activated carbon; [0077]; claims 5 & 13); the anode further comprises a poly(vinylidene fluoride) binder ([0036]; claims 6 & 14).
Takezawa and Hoshiba are analogous art from the same field of endeavor, forming lead acid batteries with anodes containing carbon material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the carbon active material of Hoshiba, as the anode of Takezawa, in order to increase conductivity of the electrode. Furthermore, selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
With respect to a sealed casing (claim 1); it would have been obvious in the lead acid battery of Takezawa in view of Hoshiba, in order to protect the ambient environment. The skilled artisan recognizes that lead acid batteries need to be property sealed because the electrolyte is a strong acid (sulfuric acid electrolyte in Takezawa; [0038]) that could damage the environment. 
With respect to the electrode assembly having a cell density of about 10 to about 90 W-h/kg, a cell porosity of about 10% to about 80%, or a combination thereof (claims 8 & 15); would be reasonable to expect in the electrode assembly of Takezawa in view of Hoshiba, because the references teach the same electrochemical environment set forth by the instant claims. Furthermore, in accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, a cell density of about 10 to about 90 W-h/kg, and a cell porosity of about 10% to about 80% are necessarily present. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 & 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa et al. U.S. Pub. 2020/0266495 in view of Hoshiba U.S. Pub. 2011/0177392, and further including Roumi U.S. Pub. 2015/0180000.
Takezawa in view of Hoshiba teach a lead acid battery as described in the rejection recited hereinabove, including a microporous separator [0036], including a filler [0037].
However, Takezawa does not teach that the filler is a ceramic filler (claims 3 & 11); or a volume porosity of about 30% to about 95% (claims 4 & 12).  
Roumi teaches that it is well known in the art to employ lead acid batteries with porous separators including a filler is a ceramic filler ([0038]-[0039] also aluminum oxide; [0085]; claims 3 & 11); or a volume porosity of about 30% to about 95% (30% to 80%; [0085];claims 4 & 12).  Roumi teaches that the electrochemical cell may be a lead acid battery [0072].
Takezawa, Hoshiba and Roumi are analogous art from the same field of endeavor, forming lead acid batteries.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to employ the ceramic filler of Roumi, in the separator of Takezawa in view of Hoshiba, in order to improve ion conductivity. Furthermore, selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722